— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered December 14, 1989, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s inadvertent delay in delivering a requested no adverse inference charge, pursuant to CPL 300.10 (2), deprived him of a fair trial is unpreserved for appellate review, as no objection was made to the charge on that ground (see, People v Whalen, 59 NY2d 273; People v Debroux, 133 AD2d 231; People v Hall, 124 AD2d 336). Under the circumstances of this case, we decline to review the issue in the exercise of our interest of justice jurisdiction. Bracken, J. P., Kooper, Miller and O’Brien, JJ., concur.